Citation Nr: 1710095	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

4.  Entitlement to service connection for heart disease, claimed as due to herbicide exposure.

5.  Entitlement to service connection for a respiratory disability, claimed as due to herbicide exposure.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He was awarded the National Defense Service Medal, Vietnam Campaign Medal with Device and the Vietnam Service Medal with two Bronze Stars.  He passed away in December 2016.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge of the Board (VLJ).  A transcript of the hearing is of record.  Although the VLJ who held the October 2013 hearing is no longer employed by the Board, no further action is required given that this case is being dismissed due to the death of the Veteran.

In March 2014 the Board remanded the current issues for further evidentiary development.  The Board points out that following that remand, in April 2016, a supplemental statement of the case (SSOC) was issued which addressed the left knee, right knee, diabetes, heart, respiratory, heart and TDIU issues.  The Veteran subsequently filed a VA Form 9 stating that he wished to appeal the diabetes issue.  Although such filing was gratuitous, as the diabetes issue was already on appeal, the RO considered that filing to constitute a withdrawal of the other claims addressed in the April 2016 SSOC.  That finding was erroneous, and the issues properly on appeal before the Board are listed above. 


FINDING OF FACT

In December 2016, while the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  


ORDER

The appeal is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


